& Ww WV

oOo Oo NN DH WT

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

 

AT SEATTLE
)
ANNE R. GEORGE, )
) CASE NO. 2:18-cv-01769-BJR
Plaintiff, )
)
Vv ) JUDGMENT
LONNA L. JACKSON )
)
Defendants, )
)
1. Judgment Creditor: . Ann R, George
2. Judgment Creditor Attorney: Mark Trivett & Duncan Turner,
Badgley Mullins Turner, PLLC
3. Judgment Debtor: Lonna L. Jackson
4, Judgment Debtor: $5,868.00
5. Interest Rate: Judgment shall accrue interest at the maximum

. allowable rate provided under 28 U.S.C. §
1961 from the date of entry
THIS MATTER, having come before the Court upon Plaintiffs Motion for Entry of
Judgment, Dkt. No. 58, and the Court having considered the following:
1. Plaintiffs Motion for Entry of Judgment;
2. Subjoined Declaration of Mark A. Trivett; and
3, The pleadings and the record of the case. —

It is hereby ORDERED, JUDGED, and DECREED that Judgment shall be in favor of
|

 
o 41 DN UN

‘oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Plaintiff Ann R. George and against Defendant Lonna L. Jackson in the amount of $5,868.00
arising from the Court’s Order Granting Motion for Contempt and Sanctions. Said principal shall

accrue interest at the maximum rate allowable under 28 U.S.C. § 1961 from the date of entry.

2020

x
DATED this 62{ day of —Febynory 2019

 

UNITED STATES DISTRICT JUDGE

 
